Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s remarks filed on 12/07/2021, after the Final Office Action dated 10/17/2021. Claims 2, 7 and 19 have been cancelled. 
Claims 1, 3-16, 18, 20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s Attorney Kieun Sung (Reg. No. 48,639, Tel.  408-331-1672) on 12/16/2021.

Amendment of Claims 1, 16 (as filed 12/07/2021):
In claim 1, lines 16-17 have been amended as follows:
 -- wherein planar areas of the plurality of column spacers are different from one another and increase in an order of the first pixel, the second pixel, and the third pixel;
wherein straight line distances between each of the first, second, and third column spacer and correspondingly each hole connecting the pixel electrode and the transistor are different from one another. --

 -- wherein planar areas of a first column spacer in the first pixel, a second column spacer in the second pixel, and a third column spacer in the third pixel decrease in an order of the first pixel, the second pixel, and the third pixel;
wherein straight line distances between each of the first, second, and third column spacer and correspondingly each hole connecting the pixel electrode and the transistor are different from one another. --

Allowable Subject Matter
3.	Claims 1, 3-16, 18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…wherein the display device further comprises a plurality of column spacers respectively disposed in the first pixel, the second pixel, and the third pixel between the pixel electrode and the common electrode,
wherein the plurality of column spacers includes a main spacer having a first height and a sub-spacer having a second height that is different from the first height, and
wherein planar areas of the plurality of column spacers are different from one another and increase in an order of the first pixel, the second pixel, and the third pixel;
wherein straight line distances between each of the first, second, and third column spacer and correspondingly each hole connecting the pixel electrode and the transistor are different from one another.”

The primary reason for the allowance of the independent claim 16 is the inclusion of the limitation 
“…a plurality of column spacers respectively disposed in the first pixel, the second pixel, and the third pixel between the pixel electrode and the common electrode,
wherein the first pixel includes a first pixel electrode electrically connected to a first transistor disposed on the first substrate through a first hole, wherein the second pixel includes a second pixel electrode electrically connected to a second transistor disposed on the first substrate through a second hole, wherein the third pixel includes a third pixel electrode electrically connected to a third transistor disposed on the first substrate through a third hole, wherein the first pixel displays a first color, the second pixel displays a second color, and the third pixel displays a third color, and wherein planar areas of a first column spacer in the first pixel, a second column spacer in the second pixel, and a third column spacer in the third pixel decrease in an order of the first pixel, the second pixel, and the third pixel; wherein straight line distances between each of the first, second, and third column spacer and correspondingly each hole connecting the pixel electrode and the transistor are different from one another.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 16. Claims 18 and 20 are also allowed due to their virtue of dependency.
Park et al. US 2018/0143471 and Lee et al. US 2011/0187631 are silent as of the specific limitations. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871